Cooper, J.,
delivered the opinion of the court.
On the 1st of March, 1875, the State was, or claimed to be,, the owner of an immense quantity of land, which had been sold to it for taxes of preceding years. These lands were, as the property of the State, exempt from taxation, and a general distrust as to the validity of the sales under which they had been acquired deterred persons from purchasing them from the State. A considerable portion of them had been purchased by the State prior to the year 1861; and in the destruction of records caused by the war, all evidence of title, as to a large portion of them, had been lost. Others of them had been acquired under tax-sales, made during the war, and the taxes for which they had been sold were composed in pai’t of levies for the support of the armies of the Confederate States.. Such sales had been declared void by the courts. The proceedings under which by far the greater part of them had been sold, were invalid, because of irregularities in the assessment and sales. The owners of these lands, finding them assessed to the State, and thus freed from taxation, and knowing that no title could be conferred by sales to purchasers from the State, were content to permit the continuance of the shadow which protected them from taxation, but did not threaten their possession. The evil was not only serious as it *289existed, but was constantly and rapidly increasing. It pressed itself upon the consideration of the Legislature, and the result was the passage of the act approved March 1,1875, commonly known as the “ Abatement Act,” by which all taxes for years preceding the year 1874 were abated, and a resale ordered to be made of all of these lands for the taxes of that year. This much Ave know; some of it as a inatter of public history, though this is somewhat obscured by being recited in the title of the act; some of it, by reading the more general provisions of the act itself, keeping clear of the darkness in which its details are involved. The act is a marvel of obscurity. It is composed of twenty-five sections, each of which is probably unequalled, save only by its fellows, in prolixity and confusion. It is itself an amendment to a previous law. It contains an elaborated and involved machinery for its execution, and by sect.'10, provides that “all parts,of sects. 1697 to 1715, inclusive, of chapter 22, article 9, Code of 1871, or [on] the subject of sales of lands for taxes, and not inconsistent with this act, or the previous laivs óf 1874 (regular session and called sessions, 1873 and 1872), not in conflict with this act, and changes in the revenue laws by amendment in the Code of 1871, and in the laws of 1874, 1873, and 1872, by changes iioav provided for and in force, shall govern the form and manner of sales of said lands.” By sect. 9 the lands are to be subjected to sale “ as required by sect. 1697 of the Code of 1871-and other laws provided for this purpose.”
Further confusion was obtained by referring in other parts of the act to forms and instructions - prepared in the auditor’s office, for the purpose of keeping correct accounts with the various' tax-collectors of the ¡State. An examination of this act has impressed us with the conviction that what was the Legislative will and intention as to the various details of the act can never be known and scarcely approximated. Fortunately, however, a greater p'ortion of it consists of instructions for settlements between the different fiscal agents of the State, and more fortunately still, the adoption in the ninth *290section of the Code provisions'as to the sale of the laud frees that question, at least, from all doubt.
There are two important inquiries involved in the consideration of sales made under this act, both of which are presented in the case before us. .
First, did the Legislature contemplate a sale of the title only which the State then had in the lands, derived from previous tax-sales, or was it intended that the lands should again be proceeded against for the taxes of 1874 ; and second, if it was a new procedure against the lands, were the titles which would be conveyed by the sales dependent for their validity upon the regularity of the assessment of 1871 and of the orders of the Boards of Police of the different counties in levying the taxes of 1874, or did the act adopt the rolls as they then appeared, and the levies of taxes theretofore made, as fixing a valuation of the lands and the amount of the taxes for which it was subject for that year, curing, by such adoption, all irregularities which it was in the power of the Legislature to cure?
The act is stated by its title to be an amendment to that of April 2, 1874, which in turn was amendatory to the act of April 7, 1874, which was itself amendatory to the act of April 5, 1872. The acts of 1872, 1873, and 1874 in effect provided that the auditor of public accounts should furnish to the clerks of the Circuit Courts of the various counties the lists of lands held by the State under sales for taxes made subsequent to the first day of October ; that the circuit clerks should, for a certain length of time, hold said lands subject to redemption by the owners, after which time the lands should be subject to entry or purchase by third persons, and if purchased, the clerks should “ execute said purchaser a deed conveying the State’s title to the same.” Acts 1872, sect. 5. Under these acts it is evident that a purchaser would get only the title which the State had acquired by its previous purchases. We think, however, the act of 1875 established a different policy and plan. The acts of 1872, 1873, and 1874 dealt only with lands the title to which was claimed by the State ; that of 1875 *291included in its provisions the lauds held by the three Levee Boards, to which the State had no pretence of title. The acts of 1872, 1873, and 1874 permitted the owners of the lands to redeem the same within a fixed period, after which they were subject to purchase and could not be redeemed from the purchaser »by the owners ; that of 1875 directs that notice of its passage shall be given by the sheriffs of the various counties, •“ b}' publication and posters, notifying all former owners, agents, and representatives of said lands of the abatement of all taxes prior to the first day of January, 1874, as aforesaid, and to come forward and pay saidt-axesfor 1874.” Act 1875, sect. 6. A similar provision is made by sect. 22 for notice to #be given by the auditor of public accounts in default of the payment of their taxes. The lands were to be sold at a spe- . cified time, but a right of redemption was reserved to the owner for the period of one year; upon the payment of the amount of the tax for which sale had been made and interest and costs of sale. If the State intended to sell only the titles then held by her, the lands held by the three Levee Boards would necessarily be excluded from ifs operation ; but they are specifically provided for, and it is evident that such construction must be placed upon the act as will insure and not defeat its object as to all the lands therein'referred to, and since no other construction will produce this result, we conclude, that by such sales the State did not propose to sell only the title which it then held, but that a new title, deriving its efficacy from the proceedings under the act, was intended to be conferred.
This brings us to the consideration of the second question. For its proper consideration we must recur to the evils intended to be remedied, — the end' to be attained. The fundamental idea was to disencumber the State of the apparent ownership of a vast quantity of lands, title to which had not been obtained because of erroneous' proceedings condemning it to sale for taxes. The State proposed to surrender these titles and to begin anew against the lands, for the purpose of *292subjecting them to sale for the taxes of the year 1874. They were to be subject to sale, not under the general law governing the sales for taxes of delinquent lands, but under the provisions of the act itself. It was intended to offer to persons desiring to purchase, a title unaffected by the defects of those which the State had previously held. These lands, as we have said, appeared with their valuation upon the assessment-rolls of the counties in which they were situated. Here, then, was a valuation of the property, in many instances, no doubt, irregularly made, but, nevertheless, made by the constitutional officer in attempted conformity to law. The rate of taxation to be borne by taxable property had also been fixed prior to the passage of the act, that for State and levee purposes, by the revenue and levee laws, and that for county purposes by the Boards of Supervisors of the respective counties. It is probable that in many cases the limit of taxation allowed by law had been exceeded, or other irregularities had intervened which would have rendered a tax-sale void ; bnt the levies had, nevertheless, been made by the constituted authorities of the State in the attempted discharge of their duties.
In this condition of affairs the act was passed. It subjected the property thus assessed to the taxes thus levied. The necessity for its passage was the existence of irregularities in previous tax-sales. The object of the law was to enforce, by a valid sale, the charge thus imposed.
It cannot be denied that, for the purpose of making a future sale, the Legislature could, by special act, have cured all errors and irregularities in the assessment of the lands and the levy of the taxes, arising from the non-performance, or irregular performance, of any act which it might constitutionally dispense with for the future. If the act, then, had declared that the valuation of the lands therein mentioned, as appearing on the rolls theretofore filed, should be valid asan assessment, and that the taxes levied by the State and levee laws, and by the orders of the Boards of Supervisors of the'several counties, should be adopted as fixing the charge for which they *293were to be sold, this would have been an approval and ratification of süch rolls and such taxes, to the extent of curing all defects which the Legislature possessed the power to cure, and this, we think, it was the intention of the Legislature to do by the act under consideration. We gather this intent more from the general scope and purpose of the act than from any clearly expressed declaration; but any other construction would reintroduce the very evils which necessitated its passage.
We do not decide that the order of the Board of Supervisors, made at its August term, 1871, had reference to the roll of 1870 rather than to that of 1871. This it is unnecessary to determine. If the order referred to the roll of 1871, the assessment was valid and regular; if, on the other hand, it had reference to that of 1870, it would only result in showing that the roll of 1871 had never been approved at all by the board. This irregularity, if it existed, was such as that it might be cured by Legislative action, and was so cured by the operation of the act as above explained.
Affirmed.